DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikkilä (U.S. Patent Number: US 5810722 hereinafter “Heikkilä”).
Regarding claims 1 and 2, Heikkilä teaches a method for measuring and monitoring respiration rate of a subject, comprising the step of:
a) placing at least two electrodes on a subject to thereby communicate electrocardiogram (ECG) signals (e.g. Col. 5 lines 51- 58 i.e. electrodes are applied to the chest of a patient); 
b) amplifying the ECG signals (e.g. 2,3 Fig. 2, Col. 5 lines 57- 61 i.e. ECG amplifier); 
c) processing the amplified ECG data to generate respiration rate data of the subject (e.g. Col. 6 lines 5-14); and 
d) communicating the processed respiration rate data (e.g. 10 Fig. 2, Col. 6 lines 14- 17 i.e. display unit displays the processed respiration data). 





Regarding claim 4, Heikkilä teaches that the processing of the amplified ECG data includes: i) parsing the ECG data into a P-wave, a Q-wave, an R-wave, an S-wave, and a T- wave; ii) detecting peaks of the parsed ECG data; iii) determining the intra-timing between the detected R-wave peaks (e.g. Fig.,1, Col. 4 lines 12-20 lines 31-33) iv) dividing 60 by the determined intra-timing to generate instantaneous heart rate (e.g. Fig. 3, the R-R intervals are determined  per minute and therefore divided by 60); and v) assigning instantaneous respiration rate as the instantaneous heart rate ( e.g. col. 5 lines 10-37).  
 Regarding claim 5, Heikkilä teaches that the ECG measurement is performed while the (e.g. Abstract, Col. 6 lines 21-24, i.e. subject is performing a stress test) subject is moving.  
 Regarding claims 11 and 12, Heikkilä teaches the microprocessor is programmed the maximum R and R- R intervals (e.g. Col. 4 lines 14-20 and Col. 5 line 65-Col. 6 line 14) and therefore they teach that the peak detection is via software and via hardware (note: a microprocessor is a hardware tool).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkilä (U.S. Patent Number: US 5810722 hereinafter “Heikkilä”) in view of Libbus et al (U.S. Patent Application Publication Number: US 2010/0056881 A1 hereinafter “Libbus”).
Regarding claim 3, Heikkilä teaches the method as claimed except for the electrodes being placed on the back of the subject.  Libbus teaches a method of monitoring a patient and teaches that it is well known to obtain ECG signals from electrodes that are placed on a back of the subject (e.g. Abstract, Figs. 3A-D, [0115]-[0118]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Heikkilä to collect the ECG signals from electrodes placed on a back of the patient as taught by Libbus in order to provide the predictable results of having a more patient friendly method of monitoring for extended periods and improving patient monitoring of the patient.   
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkilä (U.S. Patent Number: US 5810722 hereinafter “Heikkilä”) in view of Shusterman (U.S. Patent Application Publication Number: US 2014/0187941 A1 hereinafter “Shusterman”).
Regarding claims 6-8, Heikkilä teaches the method as claimed and teaches that the ECG signals are collected while the subject is moving (i.e. performing a stress test) but does not specifically teach the subject is walking or have erratic breathing or the subject holds his/her breaths.  Shusterman teaches a method of evaluating cardia activity in a patient while the patient is performing activities such as walking, running, stress test, has erratic breathing (i.e. changes in breathing frequency) as well as holding their breaths (i.e. temporary cessation of breathing activity, e.g. [0016], [0017]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Heikkilä to collect the ECG signals while the patient is performing the activities as taught by Shusterman in order to provide the predictable results of improving evaluation of the patient under various conditions for a more accurate diagnosis.   
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkilä (U.S. Patent Number: US 5810722 hereinafter “Heikkilä”) in view of in view of Verrier et al (U.S. Patent Number: US 5148812 hereinafter “Verrier”).
Regarding claims 9 and 10, Heikkilä teaches the method as claimed except for 39PR F-68502-02filtering the amplified ECG data with a high-pass filter prior to the processing step. Verrier teaches a system and method of obtaining non-invasive ECG signals and using a high pass filter to remove the DC component in the signal (e.g. 204 Fig2, Col. 6 l9ines 14-20). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Heikkilä to include a step of removing the DC component in the ECG signals by using a high pass filter as taught by Verrier in order to provide the predictable results of improving the signal to noise ratio and accuracy of the sensed signals.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkilä (U.S. Patent Number: US 5810722 hereinafter “Heikkilä”) in view of Park et al (U.S. Patent Application Publication Number: US 2016/0120434 A1 hereinafter “Park”).
Regarding claim 12, Heikkilä teaches the method as claimed except for the peak detection being done via hardware. Park teaches a monitoring device and method and further teaches that it is well known to use analog R- peak detection circuit comprising an R-peak detector consisting of a bandpass filter, a comparator circuit, and dynamic gain adjustment to locate R-peaks (e.g. [0161]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Heikkilä to include an analog R- peak detection circuit as taught by Park in order to provide the predictable results of improving the accuracy of the changes in the sensed data signals.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kettunen et al (U.S. Patent Application Publication Number: US 2005/0209521 A1 hereinafter “Kettunen”) teaches a system and method of tracking minute ventilation from R-R intervals that are based on the acquisition of ECG signals (e.g. Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792